Citation Nr: 1420688	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Paul Epstein, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office in Jackson, Mississippi that denied service connection for skin cancer, to include basal and squamous cell carcinomas.  The appellant resides within the jurisdiction of the Boston, Massachusetts VA RO.

The Veteran was afforded a Travel Board hearing in March 2013 before the undersigned sitting at Boston, Massachusetts.  The transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent evidence of record that skin cancer, including actinic keratoses and basal cell carcinoma, is related to X-ray treatment for acne during active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor skin cancer, including actinic keratoses and basal cell carcinoma, was incurred in service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in view of the Board's favorable decision and full grant of the benefit sought on appeal, further assistance is unnecessary to aid the appellant in substantiating this appeal. See Wensch v. Principi, 15 Vet. App. 362 (2001).

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Factual Background 

At the Veteran's December 1951 service entrance examination he was found to have moderate facial acne.  In May 1952, it was noted that the appellant was undergoing acne treatment with a three percent sulfur solution.  A June 1952 clinical entry indicated that there had been no improvement.  

In December 1953, it was reported that of his own volition, the Veteran had been seeing a dermatologist for X-ray treatment of acne and had received six sessions to date - one each week.  In June 1954, he was observed to have mild acne of the face, neck, and back.  It was reported that he was "very emotionally upset" about his symptoms.  The examiner wrote that no specific treatment was indicated.  On examination in October 1955 for discharge from active duty, the face and skin were evaluated as normal.  

A claim for service connection of skin cancer, including basal cell carcinoma, was submitted in 2006.  Received in support of the claim was extensive published clinical authority that consistently found that radiotherapy for acne was associated with a pronounced and statistically significant increased risk for the development of basal cell cancer, particularly if administered before the age of 20.  The latency period between first exposure to therapeutic radiation and the appearance of non-melanoma skin cancer was presumed to be at least 20 years.

Post service private clinical records dating from 1986 reflect that the appellant sought extensive and continuing skin symptoms, primarily of the face, diagnosed as actinic keratosis and basal cell carcinoma.  

The Veteran was afforded a VA compensation examination by a VA dermatologist in April 2009.  The examiner noted that medical records and the claims file were reviewed.  A comprehensive clinical history dating back to service was recited.  Following physical examination, among other findings, the examiner stated that it was well documented that the Veteran had X-ray treatment for his extensive acne on the face during service.  She opined that the subsequent development of skin cancers in the early 1970 was likely related to environmental exposure but was also secondary to X-ray exposure for acne treatment in service.  

In June 2011, the Veteran requested and was afforded an exposure assessment by a VA physician in occupational medicine.  Following review of the relevant facts of the case, it was her opinion that excessive exposure to ionizing radiation administered during active duty for chronic severe acne vulgaris placed him at increased risk for developing multiple premalignant and malignant skin lesions.  It was therefore found that it was more likely than not that precancerous skin lesions and skin cancer were caused by exposure to radiotherapy during service.  

The Veteran presented testimony in March 2013 to the effect that pre-existing acne symptoms had become quiescent after a treatment regimen in service, including X-ray therapy of his torso for six to eight weeks.  He testified that he was first treated for actinic keratosis, a pre-cancerous lesion, in 1974, and that his physician had told him that it could have been caused by X-ray exposure during service.  The appellant stated that a subsequent lesion was biopsied a few months later and diagnosed as basal cell carcinoma which was excised.  He stated that the physicians who treated him earlier were deceased and that those records could not be obtained.

The Board subsequently sought a review by the Veterans Health Administration of the record and an opinion which addressed the etiology of the appellant's skin cancer.  In an October 2013 medical report, a VA examiner opined, among other things, that repeated X-ray treatment might cause skin cancers in patients from four to 50 years after exposure after being formally treated for acne.  It was reported that the development of skin cancer could be due to multiple predisposing factors that included X-ray treatment.  The examiner also noted that X-ray treatment greatly increased the risk of basal cell carcinoma even in patients with a good ability to tan.  In consideration of the aforementioned, the examiner stated that there was at least a 50/50 chance that the Veteran's skin cancers were related to the in-service treatment he received.

Legal Analysis

Despite the statement in the rating decision and statement of the case that there was no evidence of radiation therapy in service, service clinical records clearly show that the Veteran did indeed undergo X-ray treatment for acne.  Although the skin was evaluated as normal at service discharge, clinical authority received in support of the claim demonstrably reflects that there is a significantly increased risk for developing skin cancer decades after exposure to therapeutic doses of radiation for acne.  This finding was corroborated by a VA dermatologist in April 2009, by a VA physician in occupational medicine, and by another VA dermatologist in 2013.  There is no competent medical evidence to the contrary.  As such, entitlement to  service connection for skin cancer, actinic keratosis and basal cell carcinoma, is granted.  


ORDER

Entitlement to service connection for skin cancer, actinic keratosis and basal cell carcinoma, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


